Citation Nr: 1028963	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-06 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Veteran was scheduled for a Video hearing with a Veterans Law 
Judge in July 2010, but he failed to report.  He has not provided 
a reason for his failure to report or requested that the hearing 
be rescheduled.  Therefore, the Board will proceed with the 
consideration of his appeal.  See 38 C.F.R. § 20.704(d) (2009).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Current medical evidence includes a diagnosis of PTSD in 
accordance with the applicable regulatory criteria, in-service 
stressors consistent with the places, types, and circumstances of 
service, and competent, probative evidence of a nexus between the 
Veteran's current PTSD and the in-service stressor.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in October 2005, March, 
April, May, September, and December 2006 prior to and following 
the date of the issuance of the appealed September 2006 rating 
decision.  The Board further notes that these letters notified 
the Veteran that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, he was afforded a VA PTSD assessment in 
February 2007 that was fully adequate for the purposes of 
determining the nature and etiology of the claimed psychiatric 
disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor actually occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2009).  Pursuant to 
the amended rules of new 38 CFR § 3.304(f)(3)(2010), service 
connection for PTSD may also be granted if the evidence 
demonstrates a current diagnosis of PTSD (rendered by an examiner 
specified by the regulation); an in-service stressor consistent 
with the places, types, and circumstances of service 
(satisfactorily established by lay testimony) has been medically 
related to the Veteran's fear of hostile military or terrorist 
activity by a VA psychiatrist or psychologist, or one contracted 
with by VA; and the Veteran's PTSD symptoms have been medically 
related to the in-service stressor by a VA psychiatrist or 
psychologist, or one contracted with by VA.  

The DSM-IV diagnostic criteria for PTSD include exposure to a 
traumatic event in which the person experienced, witnessed, or 
was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others; and a response that involved intense 
fear, helplessness, or horror.  Additional diagnostic criteria 
must be met before a diagnosis of PTSD is warranted.

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the "positive" 
evidence in favor of the claim is in relative balance with the 
weight of the "negative" evidence against the claim; the 
appellant prevails in either event.  However, if the weight of 
the evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that he has PTSD related to his active 
service.  He has provided stressor incidents that occurred during 
the course of his tour of duty and which he believes resulted in 
the development of his PTSD.

The Veteran has submitted several statements in which he 
describes his claimed stressors.  Information regarding his 
stressors was also provided by him to his VA examiners.  To 
summarize, the Veteran reported serving in Vietnam from April 
1970 to March 1971 in and around Na Trang and Saigon.  He stated 
that he served in a war zone and was around hostile and friendly 
fire.  Specifically, he reported finding a fellow soldier dying, 
after that soldier had just committed suicide.  Additionally he 
stated that he was stationed near a mortuary and saw helicopters 
drop off the deceased several times a day.  He also stated that 
he saw a helicopter shot down, crash, and catch fire.  Finally he 
stated that he was subjected to intense daily stress due to the 
constant threat of attack and ambush by opposing forces.  

Service records reveal that the Veteran had service in the 
Republic of Vietnam from April 1970 to March 1971 with a military 
occupational specialty of field radio repairman/mechanic.  The 
Veteran's service treatment records are negative for any evidence 
of complaints or treatment for a psychiatric disability.  

The Veteran underwent a PTSD assessment in February 2007.  The 
Veteran reported the same stressors of being stationed near a 
mortuary, seeing a helicopter crash, and witnessing a fellow 
soldier die, immediately following his suicide.  After an 
interview and mental status examination with the Veteran, the 
examiner found that Veteran met the criteria for a diagnosis of 
PTSD and assigned a GAF score of 54.  The examiner noted that the 
Veteran presented with intense fear, helplessness or horror in 
response to his claimed stressor incidents.  The examiner further 
noted that the Veteran experienced recurrent distressing dreams 
of the events, intense psychological distress with exposure to 
internal and external cues that symbolized or resembled aspects 
of the traumatic events, in that the news about Iraq and seeing 
soldiers was distressing to him.  The Veteran also showed 
physiological reactivity on exposure to the same internal and 
external cues with not being able to sit still, having an 
increased heart rate, and breathing faster.  The examiner further 
reported the PTSD symptoms of feelings of detachment or 
estrangement from others, a sense of a foreshortened future, 
increased arousal, and hyper vigilance.  The occurrence of the 
disturbances was more than one a month.  

Analysis

The Board finds that based on the evidence of record entitlement 
to service connection for PTSD is granted.  The Veteran has a 
current diagnosis of PTSD, in-service stressor incidents that are 
consistent with the places, types, and circumstances of service, 
and a nexus opinion from a VA examiner.  

The Board must make a specific finding as to whether or not the 
Veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  If he was engaged in combat, then no additional 
credible supporting evidence of his claimed stressor is required.

The Veteran's personnel records show that he served as a field 
radio repairman/mechanic.  He did not receive a Combat Infantry 
Badge, a Purple Heart, or any other commendation that would tend 
to connote participation in combat.  The Veteran himself is not 
claiming to have participated in combat.  Therefore, the Board 
finds that the Veteran was not engaged in combat with the enemy.  

As the Veteran did not participate in combat, his stressor 
statements must be shown to be consistent with the places, types, 
and circumstances of service and must be shown to have 
established within him a fear of hostile military or terrorist 
activity.  The Veteran was stationed in Vietnam with the 504th 
Signal Detachment which was in support of the 282nd Assault 
Helicopter Company.  Considering that the Veteran's claimed in-
service stressors relate to seeing a helicopter shot down and 
crash, as well as being exposed to hostile fire from the opposing 
forces and he was stationed in a war zone, the Board finds that 
these statements are consistent with the places, types and 
circumstances of service.  The February 2007 examiner used these 
statements to assign a diagnosis of PTSD based on the fear the 
Veteran felt being exposed to these hostile military activities.  
Therefore as the criteria for service connection under 38 CFR § 
3.304(f)(3) have been met, this claim must be granted.  

Therefore in light of the foregoing, competent and probative 
evidence reasonably establishes that the Veteran has PTSD related 
to his traumatic military experiences and that the claim must be 
granted.  The Board notes that in reaching this conclusion, the 
evidence is at least in equipoise, and the benefit of the doubt 
doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for PTSD is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


